Exhibit 10.1


UNITED INSURANCE HOLDINGS CORP.
A Delaware Corporation


Employment Agreement


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 8th
day of June, 2012 (“Effective Date”) by and between UNITED INSURANCE HOLDINGS
CORP., a Delaware Corporation, and any of its parent or subsidiary companies
(collectively, the “Company”), and JOHN FORNEY (the “Executive”), whose
residence address is 300 Rafael Blvd. NE, St. Petersburg, FL 33704.


Recitals


1.
The Executive will be the Chief Executive Officer (“CEO”) of the Company and has
the requisite experience to serve as such.



2.
The Executive, in his duties, will come to possess intimate knowledge of the
business and affairs of the Company and its Subsidiaries their policies, methods
and personnel.



3.
The Board of Directors (the “Board”) of the Company recognizes that the
Executive's contribution, as CEO of the Company, to the growth and success of
the Company and its Subsidiaries will be substantial and desires to assure the
Company of the Executive's employment in an executive capacity and to compensate
him therefore.



4.
The Board has determined that this Agreement will reinforce and encourage the
Executive's continued attention and dedication to the Company and its
Subsidiaries.



5.
The Executive is willing to make his services available to the Company and its
Subsidiaries on the terms and conditions hereinafter set forth.

Agreement


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:


1.
Term



1.1
Term of Employment. The Company shall employ the Executive and the Executive
shall continue to serve the Company and its Subsidiaries, on the terms and
conditions set forth herein, for an initial term of five (5) years from the date
first written above, unless terminated earlier (“Initial Employment Term”). At
the conclusion of the five (5) year period, the initial employment term shall be
automatically extended consecutive one (1) year periods (“Employment Term”)
unless either party provides at least ninety (90) days' written notice prior to
the expiration of the Employment Term.



1.2
Duties of Executive. During the Employment Term, the Executive shall serve as
CEO and shall perform the duties of an executive commensurate with such
position, shall diligently perform all services as may be reasonably designated
by the Board and shall exercise such power and authority as is necessary and
customary to the performance of such duties and services. The Executive shall
serve as a Director of the Corporation during the Employment Term, including any
extension thereof. The Executive shall devote his services on a full-time basis
to the business and affairs of the Company and the Subsidiaries. Notwithstanding
the foregoing, the Executive may be involved with charitable organizations and
serve as a Director of other non-competing companies with the express permission
of the Board with said permission not to be unreasonably withheld. Additionally,
the Executive may engage in such other pursuits, including, without limitation,
personal, legal and financial affairs, as shall not interfere or conflict with
the proper performance of his duties hereunder.









--------------------------------------------------------------------------------


2.Compensation.


2.1
Base Salary. During the Employment Term, the Executive shall receive a minimum
base salary at the annual rate of $450,000.00. The base salary shall be payable
in substantially equal installments consistent with the Company's normal payroll
schedule, subject to applicable withholding and other taxes. Base salary may be
increased during the Employment Term but may not be decreased and the Board
shall consider, on an annual basis, the nature, extent and advisability, if any,
of an increase in the Executive's base salary.



2.2
Additional Cash Compensation. During the Employment Term, Executive shall be
eligible to receive annual bonuses which, in the discretion of the Board, are
payable to executive management. For calendar-year 2012, the Executive shall
receive not less than $150,000.00 in bonus compensation. Annual bonuses will be
based on achievement against goals established for the senior executive officer
group including Executive by the Board in consultation with the Executive.



2.3
Long-Term Incentive Plan. The Executive shall develop and recommend to the
Compensation Committee of the Company and the Board a long-term Executive Stock
Based Incentive Plan to be considered by the Compensation Committee and the
Board.



2.4
Initial Equity Stock Award Grant. The Executive shall receive an initial equity
award in the Company equaling $500,000.00, valued at book value as of March 31,
2012 and granted as of the Effective Date of this Agreement, which shall vest in
equal parts (twenty percent of initial equity stock award grant per year) on
each annual anniversary of the Effective Date of this Agreement ending on the
fifth (5th) anniversary of this Agreement. Unless otherwise provided herein,
each portion of the initial equity in the Company shall vest only if the
Executive is employed by the Company at the conclusion of each annual
anniversary of the Effective Date of this Agreement.



3.
Other Benefits.



3.1
Expense Reimbursement. During the Employment Term, the Company, upon the
submission of supporting documentation by the Executive, and in accordance with
Company policies for its executives, shall reimburse the Executive for all
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company and the Subsidiaries, including expenses
for travel and entertainment, for which the Executive shall have an expense
allowance as set by the Board of Managers from time to time.



3.2
Other Benefits. During the term, Executive will be eligible to participate, on
terms which are generally available to the other senior executives of the
Company and subject to the eligibility requirements of the applicable Company
plans as in effect from time to time, in the Company's, deferred compensation,
medical, dental, vacation, life insurance and disability programs, and other
benefits generally available to the Company's senior executives from time to
time.



3.3
Working Facilities. During the Employment Term, the Company shall furnish the
Executive with an office, and such other facilities and services suitable to his
position and adequate for the performance of his duties hereunder.



3.4
Vacation. During the Employment Term, Executive shall be entitled to reasonable
vacations during each year of the Term, the time and duration thereof to be
determined by mutual agreement between Executive and the Company.



4.Termination.


4.1
Termination for Cause. Notwithstanding anything contained in this Agreement to
the contrary, this Agreement may be terminated at any time by the Company for
Cause. As used in this Agreement “Cause” shall only mean (i) any action or
omission of the Executive which constitutes a material breach of this Agreement,
(ii) willful failure to perform the duties assigned to the Executive by the
Board, from time to time; (iii) fraud, breach of fiduciary duty, embezzlement or
misappropriation as against the Company, or (iv) the conviction (from which no
appeal can be taken) of Executive for any criminal act which is a felony. For
purposes of this Paragraph 4.1, an act or failure to act shall be considered
“willful” only if done or omitted to be done without a good faith reasonable
belief that such act or failure to act was in the best interests of the Company.
With respect to clause (i) and (ii) above, the Company shall provide Executive
written notice of the alleged violation and allow Executive ten (10) business
days to cure the violation. Upon a failure of Executive to cure the violation
under clause (i) and (ii), above, the Company shall cause a special meeting of
the Board to be called and held at a time mutually convenient to the Board and
Executive, but in no event later than fifteen (15) business days after the
occurrence of the alleged breach. Executive shall have the right to appear
before such special meeting of the Board to refute any determination of Cause
specified in such


--------------------------------------------------------------------------------


notice, and any termination of Executive's employment by reason of such Cause
determination shall not be effective until Executive is afforded such
opportunity to appear. Any termination for Cause pursuant to this Paragraph 4.1
shall be made in writing to Executive, which notice shall set forth in detail
all acts or omissions upon which the Company is relying for such termination.
Upon any termination pursuant to this Paragraph 4.1, the Company shall pay to
the Executive any unpaid Base Salary accrued through the Effective Date of
termination specified in such notice. In addition, the Company shall pay any
benefits, if any, owed to Executive under any plan provided for Executive under
Paragraph 3 hereof in accordance with the terms of such plan as in effect on the
date of termination of employment under this Paragraph 4.1, as well as any
annual incentive bonuses pursuant to Paragraph 2.2 hereof earned but not yet
paid for any completed full fiscal year immediately preceding the employment
termination date. Except as provided above, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however to the
provisions of Paragraph 3.1 hereof).


1.
Any payments under this paragraph shall be made on or before March 15th of the
year following Executive's Termination for cause.



4.2
Termination Due to Death or Disability. In the event of the Executive's death,
Executive's employment shall automatically cease and terminate as of the date of
death. If Executive becomes Disabled, the Company may terminate Executive's
employment upon thirty (30) days written notice to Executive. For purposes of
this Agreement, the terms “Disabled” or “Disability” means Executive's
inability, because of physical or mental illness or injury, substantially to
perform his duties hereunder as a result of physical incapacity for a continuous
period of at least six (6) months, and any dispute as to the Executive's
incapacitation shall be resolved by an independent physician selected by the
Board and reasonably acceptable to the Executive, whose determination shall be
final and binding upon both the Executive and the Company. In the event of the
termination of employment due to Executive's death or Disability, Executive or
his estate or legal representatives shall be entitled to receive:



i.
payment for all accrued but unpaid Base Salary as of the date of Executive's
termination of employment;



ii.
reimbursement for expenses incurred by the Executive pursuant to. Paragraph 3.1
hereof up to and including the date on which employment is terminated;



iii.
any earned benefits to which the Executive may be entitled as of the date of
termination pursuant to the terms of any compensation or benefit plans to the
extent permitted by such plans (with the payments described in subsections (i)
through (iii) above collectively called the “Accrued Payments”);



iv.
any annual incentive bonuses earned but not yet paid for any completed full
fiscal year immediately preceding the employment termination date;



v.
if employment termination occurs prior to the end of any fiscal year, a pro rata
annual incentive bonus for such fiscal year in which employment termination
occurs (based on actual business days in such fiscal year prior to such
employment termination, divided by the total annual business days) determined
and paid based on actual performance achieved for that fiscal year against the
performance goals for that fiscal year;



vi.
in the case of death of Executive, the Company shall continue in force all
benefits applicable to Executive's family for six (6) months.



vii.
Any payments under this paragraph shall be made on or before March 15th of the
year following Executive's death or Disability.



4.3
Termination Without Cause or for Good Reason. The Company may terminate
Executive's employment hereunder without Cause at any time, by providing
Executive 30 days' prior written notice of such termination. Such notice shall
specify the Effective Date of the termination of Executive's employment. The
Executive may terminate his employment for Good Reason by providing 30 days'
prior written notice to the Company. In the event of the termination of
Executive's employment under this Paragraph 4.3 without Cause or by the
Executive for Good Reason, then Executive shall be entitled to:



i.
payment of the Accrued Payments in full within the next normal payroll period
following Termination;







--------------------------------------------------------------------------------


ii.
a separation allowance, payable in equal installments in accordance with normal
payroll practices, prorated over a 12 month period beginning immediately
following the date of termination as follows: (i) if the separation occurs
within the initial five year term of employment, an allowance equal to the sum
of Executive's annual Base Salary for the entire year of separation; or (ii) if
the separation occurs beyond the

initial five year term of employment and occurs without the at least ninety (90)
days notice contemplated in Paragraph 1.1, an allowance equal to Executive's
remaining annual Base Salary for the year of separation.


iii.
any annual incentive bonuses earned but not yet paid for any completed full
fiscal year immediately preceding the employment termination date, to be paid in
full within the next normal payroll period following Termination;



iv.
if employment termination occurs prior to the end of any fiscal year, the annual
incentive bonus for such fiscal year in which employment termination occurs for
which Executive would have been entitled if employed at the conclusion of the
fiscal year determined and paid based on actual performance achieved for such
fiscal year against the performance goals for that fiscal year, to be paid in
full within ninety days following completion of the fiscal year;



v.
Executive's remaining equity stock award for the year of separation (twenty
percent of initial equity stock award grant referenced in section 2.4, herein)
shall automatically and immediately vest in full;



vi.
the Company shall arrange for the Executive to continue to participate (through
COBRA or otherwise), on substantially the same terms and conditions as in effect
for the Executive (including any required contribution) immediately prior to
such termination, in the medical, dental, disability and life insurance programs
provided to the Executive hereof as follows: (i) if the separation occurs within
the initial five year term of employment, until the earlier of (a) the end of
the 24 month period beginning on the Effective Date of the termination of
Executive's employment hereunder, or (b) such time as the Executive is eligible
to be covered by comparable benefit(s) of a subsequent employer (determined on a
benefit-by-benefit and coverage-by-coverage basis); or (ii) if the separation
occurs beyond the initial five year term of employment and occurs without the at
least ninety (90) days notice contemplated in Paragraph 1.1, until the earlier
of (a) the end of the current Employment Term year in which the separation
occurs; or (b) such time as the Executive is eligible to be covered by
comparable benefit(s) of a subsequent employer (determined on a
benefit-by-benefit and coverage-by-coverage basis). The foregoing is referred to
as “Benefits Continuation”. The Executive agrees to notify the Company promptly
if and when he begins employment with another employer and if and when he
becomes eligible to participate in any benefit or other welfare plans, programs
or arrangements of another employer.



For purposes of this Agreement, the term “Good Reason” means, without
Executive's written consent:


i.
a reduction by the Company in Executive's Base Salary or Target Bonus as in
effect from time to time; or



ii.
the Board materially reduces (including as a result of any co-sharing of
responsibilities arrangement), other than during any period of illness or
incapacity, Executive's authority, responsibilities, or duties such that
Executive no longer has the title of, or serves or functions as, chief executive
officer of the Company; or



iii.
the Company fails to maintain an annual and long-term incentive program for
senior executives in which Executive participates; or



iv.
failure of the Board to nominate Executive for election to the Board of
Directors at an annual meeting of shareholders; or



v.
the Company requiring Executive to be based at a location in excess of
thirty-five (35) miles from the location of the Company's principal executive
office as of the Effective Date of this Agreement, except for required travel on
Company business; or



vi.
the Company fails to obtain the written assumption of its obligations under this
Agreement by a successor not later than the consummation of a merger,
consolidation or sale of the Company; or

vii.
a material breach by the Company of its obligations under this Agreement.







--------------------------------------------------------------------------------


With respect to this paragraph 4.3, Executive shall provide the Company written
notice of the alleged violation and allow the Company ten (10) business days to
cure the violation. Any termination for Good Reason pursuant to this Paragraph
4.3 shall be made in writing to the Company, which notice shall set forth in
detail all acts or omissions upon which Executive is relying for such
termination.


4.4
Termination with 90 Days Notice Pursuant to Paragraph 1.1 Not to Extend
Employment Term. Upon any termination by the Executive or the Company with at
least ninety (90) days written notice not to extend the Employment Term pursuant
to paragraph 1.1, the Company shall pay to the Executive any unpaid Base Salary
accrued through the completion of the term of employment. In addition, the
Company shall pay any benefits, if any, owed to Executive under any plan
provided for Executive under Paragraph 3 hereof in accordance with the terms of
such plan as in effect on the date of termination of employment under this
Paragraph 4.4, as well as any annual incentive bonuses pursuant to Paragraph 2.2
hereof earned but not yet paid for any completed full fiscal year immediately
preceding the employment termination date. Except as provided above, the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however to the provisions of Paragraph 3.1 hereof).



4.5
Voluntary Termination by the Executive without Good Reason. In the event
Executive terminates his employment without Good Reason during the employment
term, he shall provide 90 days' prior written notice of such termination to the
Company and shall forego any further compensation, including but not limited to
foregoing further vesting of any equity stock award not vested as of the date of
termination, however, all Accrued Payments shall be made to Executive. A
termination of employment by the Executive without Good Reason upon ninety (90)
days prior written notice will not constitute a breach by the Executive of this
Agreement.



4.6
Specified Employee. Notwithstanding anything to the contrary in this Agreement,
if at the time of Employee's termination of employment Employee is a “specified
employee,” as defined below, any and all amounts payable to Employee on account
of such separation from service that would be nonqualified deferred compensation
and would (but for this provision) be payable within six (6) months following
the date of termination, shall instead be paid in a single sum on the next
regular payday following the expiration of such six (6) month period or, if
earlier, the date of Employee's death; except (A) to the extent of amounts that
do not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1(b), as determined by the Company in its discretion;
(B) benefits which qualify as excepted welfare benefits pursuant to Treasury
regulation Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not
subject to the requirements of Section 409A, shall not be subject to any such
acceleration.



4.7
Separation from Service. For purposes of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Section 1.409A-1 (h) of the
Treasury regulations after giving effect to the presumptions contained therein),
and the term “specified employee” means an individual determined by the Company
to be a specified employee under Treasury regulation Section 1.409A-1(i).



4.8
409A Compliance. Payments under this Agreement are intended either to be exempt
from the rules of Section 409A or to satisfy those rules, and the Agreement
shall be construed accordingly.



4.9
Resignation from all Boards. Upon any termination or cessation of Executive's
employment with the Company, for any reason, Executive agrees immediately to
resign, and any notice of termination or actual termination or cessation of
employment shall act automatically to effect such resignation, from any position
on the Board and on any board of directors of any subsidiary or affiliate of the
Company.



4.10
Release of Claims as Condition. The Company's obligation to pay the separation
allowance and provide all other benefits and rights (including equity vesting)
referred to in this Agreement shall be conditioned upon the Executive having
delivered to the Company an executed full and unconditional release (that is not
subject to revocation) of claims against the Company, its parent entities,
affiliates, employee benefit plans and fiduciaries, officers, employees,
directors, agents and representatives satisfactory in form and content to the
Company's and Executive's counsel.



4.11
No Mitigation. In no event shall Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned by Executive as a
result of subsequent employment unless otherwise provided herein.





--------------------------------------------------------------------------------


5.
Restrictive Covenants.



5.1
Confidentiality/Non-Disclosure. “Confidential Information” shall mean any
intellectual property, information, or trade secrets (whether or not
specifically labeled or identified as “confidential” or “private”), in any form
or medium, that is disclosed to, or developed or learned by, the Executive, and
that relates to the business plan, underwriting, products, services, research,
or development of or by the Company or its Subsidiaries, suppliers,
distributors, customers, investors, partners, and/or other business associates,
and that has not become publicly known. Confidential Information includes, but
is not limited to, the following:



1.
Internal business information (including but not limited to information relating
to strategy, staffing, financial data, training, marketing, promotional and
sales plans and practices, costs, bidding activities and strategies, rate and
pricing structures, and accounting and business methods);



2.
Identities of, negotiations with, individual requirements of, specific
contractual arrangements with, and information about, the Company's or its
Subsidiaries' suppliers, distributors, customers, investors, partners and/or
other business associates, their contact information, and their confidential
information;



3.
Compilations of data and analyses, underwriting process and parameters, material
processes, technical data, specific program information, trade or industrial
practices, computer programs, formulae, systems, research, records, reports,
manuals, documentation, customer and supplier lists, data and databases relating
thereto, and technology and methodology regarding specific projects; and



4.
Intellectual Property not generally available to the public, or published by the
Company or its Subsidiaries.



Confidential Information shall not include information that: (i) is or becomes
public information without breach of this Agreement by Employee; (ii) was in
Employee's possession (in writing or other recorded form) prior to his
employment by the Company with no obligation to maintain confidentiality, as
evidenced by written or electronic records; (iii) was received from a third
party not under any obligation of confidentiality to the Company; or (iv) is
required to be disclosed by Employee by law or a final order of a court or other
governmental agency or authority of competent jurisdiction (collectively,
“Order”); provided, however, reasonable notice prior to any such disclosure
shall be given to the Company to allow sufficient time for the Company to obtain
injunctive relief, a protective order or similar remedy.


“Intellectual Property," or “IP,” shall mean (1) inventions or devices, whether
patentable or not; (2) original works of authorship produced by or on behalf of
the Company or its Subsidiaries; (3) trade secrets; (4) know-how; and (5) any
other intangible property protectable under federal, state or foreign law. Other
examples of Intellectual Property include, but are not limited to, patent
applications, patents, copyrighted works, technical data, computer software,
knowledge of suppliers or business partnerships, documentation, processes, and
methods and results of research.


The Executive acknowledges and agrees with the representations of the Company
that Confidential Information and IP is proprietary and valuable to the Company,
and that any disclosure or unauthorized use thereof may cause irreparable harm
and loss to the Company.


The Executive acknowledges and agrees that (1) the nature and periods of
restrictions imposed by the covenants contained in this Agreement are fair,
reasonable and necessary to protect and preserve for the Company and its
Subsidiaries their viability and future revenues; (b) the Company or its
Subsidiaries would sustain great and irreparable loss and damage if the
Executive were to breach any of such covenants set forth herein; (c) the Company
and its Subsidiaries intend to conduct business actively in the entire territory
that is the subject of this Agreement (as defined below) and beyond; and (d) the
covenants herein set forth are made as an inducement to and have been relied
upon by the Company in entering into this Agreement.


The Executive acknowledges and agrees this Agreement is binding on the
Executive's heirs, executors, successors, administrators, representatives and
agents.


The Executive agrees to receive and to treat Confidential Information and the
knowledge of IP on a confidential and restricted basis and to undertake the
following additional obligation with respect thereto:


1.
To use the Confidential Information for the singular purpose of benefiting the
Company and its Subsidiaries, and specifically not use the Company's and its
Subsidiaries' customer or prospective customer data to conduct


--------------------------------------------------------------------------------


marketing, or otherwise undertake personal contacts, to solicit, divert or
appropriate customers or prospective customers of the Company or its
Subsidiaries, whether for the benefit of the Executive or any Person;


2.
Not to disclose Confidential Information, except to the extent the Executive is
required to disclose or use such Confidential Information in the performance of
the Executive's assigned duties for the Company or its Subsidiaries, to any
Person without the prior express written consent of the Board of the Company, or
their successors as an action permitted under the operating agreement of the
Company;



3.
To tender all Confidential Information to the Company, and destroy any of the
Executive's additional notes or records made from such Confidential Information,
immediately upon request by the Company or upon termination of this Agreement
either during the Employment Term;



4.
To promptly disclose and assign any right, title and interest to the Company all
IP authored, made, conceived or actually reduced to practice, alone or jointly
with others, (a) while performing duties for the Company or its Subsidiaries, or
(b) during the Employment Term of this Agreement, or (c) which results or is
suggested by any work done for or at the request of the Company or its
Subsidiaries, or (d) which was aided by the use of trade secret information,
whether or not during working hours and regardless of location;



5.
To use best efforts to safeguard the Confidential Information and protect it
against disclosure, misuse, espionage, loss, misappropriation and theft;



6.
Immediately notify the Board of any breach of this Agreement; and



7.
Assist the Company or its Subsidiaries, both during and after the termination of
this Agreement, in obtaining and enforcing any legal rights in IP of the Company
or its Subsidiaries, or assigned or to be assigned by the Executive to the
Company or its Subsidiaries.



5.2
Non-Competition. The Executive covenants and agrees with the Company that the
Executive will not, directly or indirectly, through the period ending on the
first (1st) annual anniversary of the last day of the Executive's employment
with the Company own, manage, operate, join, control, assist, participate in or
be connected with, directly or indirectly, as an officer, director,
shareholders, partner, proprietor, employee, consultant, independent contractor,
lender or otherwise, any Person who is directly or indirectly engaged in the
business of the Company or its Subsidiaries, namely property and casualty
insurance (“Competitive Business”), doing business within or from the State of
Florida, or in any other state, province or territory in which the Company or
its Subsidiaries conduct business (the “Territory”). The Executive's engaging in
the following activities will not be deemed to be engaging or participating in a
Competitive Business: (a) investment banking; (b) passive ownership of less than
5% of any class of securities of a company; and (c) engaging or participating
solely in a noncompetitive business of an entity which also separately operates
a business which is a “Competitive Business”.



i.
If the Executive's employment is terminated by the Company without cause or by
Executive with Good Reason in any year subsequent to the Initial Employment
Term, the terms of this paragraph 5.2 shall apply for only the remainder of the
twelve month employment term during which Executive's employment is terminated.



ii.
If the Executive's employment is terminated by either party in any year
subsequent to the Initial Employment Term by giving the notice required in
Section 1.1, the terms of this paragraph 5.2 shall not apply.



iii.
For all reasons for, and circumstances surrounding, termination of Executive's
employment either during or subsequent to the Executive's Initial Employment
Term other than those described in subsections (i) and (ii), above, the terms of
this paragraph 5.2 shall apply.



For purposes of this paragraph, the Competitive Business of the Company shall be
defined as the lines of property and casualty insurance written by the Company,
along with managing general agent services, including but not limited to, policy
administration and claims handling for those lines of insurance, within the
states in which the Company is licensed to write those lines of insurance at the
time of termination of Executive's employment.


5.3
Non-Solicitation. The Executive covenants and agrees with the Company that the
Executive will not, directly or indirectly, for any Person, through the period
ending on the second (2nd) annual anniversary of the last day of the Executive's
Employment Term with the Company attempt to employ, divert away an employee, or
enter into any


--------------------------------------------------------------------------------


contractual arrangement with any employee or former employee, of the Company or
its Subsidiaries, unless such employee or former employee has not been employed
by the Company or its Subsidiaries for a period in excess of one (1) year.


5.4
Consent to Injunction. The Executive acknowledges that any breach of a covenant
contained in Paragraph 5 of this Agreement will result in irreparable injury to
the Company or its Subsidiaries and that the Company's or its Subsidiaries'
remedy at law for such a breach may be inadequate and will be extremely
difficult to calculate or determine. Accordingly, the Executive agrees and
consents that upon any such breach, the Company or its Subsidiaries shall, in
addition to all other remedies available at law and in equity, be entitled to
(A) both preliminary and permanent injunctions to prevent or halt any such
breach or threatened breach, and (B) recover the cost of such attorney's fees as
the Company or its Subsidiaries may incur to enforce it rights hereunder if the
Company is a prevailing party in such litigation. Further, the Executive agrees
that in the event of any breach hereunder, the Company or its Subsidiaries shall
have the right to seek restraining orders and/or injunctions and the Executive
hereby waives the right that the Company or its Subsidiaries be obligated to
post any related bond otherwise required by law to be posted in connection with
any restraining order and/or injunction filed against the Executive.



5.5
Severability. In the event that the provisions of this Agreement should ever be
deemed to exceed the time or geographic limitations permitted by applicable law,
then the provisions will be reformed to the maximum time or geographic
limitations permitted by applicable law. Every provision of this Agreement is
intended to be severable, and, if any term or provision is determined to be
illegal, invalid or unenforceable for any reason whatsoever, and cannot be
reformed, such illegal, invalid or unenforceable provision shall be deemed
severed herefrom and shall not affect the validity, legality or enforceability
of the remainder of this Agreement.



5.6
Books and Records. All books, records, accounts and similar repositories of
Confidential Information of the Company and its Subsidiaries, whether prepared
by the Executive or otherwise coming into the Executive's possession, shall be
the exclusive property of the Company and shall be returned immediately to the
Company and its Subsidiaries on termination of this Agreement or on the Board's
request at any time.



5.7
Survival. The restrictions and obligations of this paragraph 5 shall survive any
expiration, termination, or cancellation of the Employment Term of this
Agreement and shall continue to bind the Executive and the Executive's
respective heirs, executors, successors, administrators, representatives and
agents.



6.
Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation which assumes
this Agreement, and all obligations of the Company hereunder, in writing. Upon
such consolidation, merger, or transfer of assets and assumption, the term "the
Company" as used herein, shall mean such other corporation and this Agreement
shall continue in full force and effect, subject to the provisions of Paragraph
6 hereof.



7.
Indemnification. The Company agrees that the Executive shall be covered and
insured up to the full limits provided by all directors' and officers' insurance
which the Company then maintains to indemnify its directors and officers (and to
indemnify the Company for any obligations which it incurs as a result of its
undertaking to indemnify its officers and directors), subject to applicable
deductibles and to the terms and conditions of such policies as well as provided
under any policy of indemnification then in effect for the Company.



8.
Enforceability. It is the intention of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies of each state and jurisdiction in which such enforcement is
sought, but that the unenforceability (or the modification to conform with such
laws or public policies) of any provisions hereof, shall not render
unenforceable or impair the remainder of this Agreement. Accordingly, if any
provision of this Agreement shall be determined to be invalid or unenforceable,
either in whole or in part, this Agreement shall be deemed amended to delete or
modify, as necessary, the offending provisions and to alter the balance of this
Agreement in order to render the same valid and enforceable to the fullest
extent permissible.



9.
Assignment. This Agreement is personal in nature to the Company and the rights
and obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive. This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees).


--------------------------------------------------------------------------------




10.
Amendment. This Agreement may not be amended, supplemented or modified in whole
or in part except by an instrument in writing signed by the party or parties
against whom enforcement of any such amendment, supplement or modification is
sought.



11.
Survival. Anything hereof to the contrary notwithstanding, the provisions of
Paragraphs 2 through 20 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.



12.
Choice of Law. This Agreement will be interpreted, construed and enforced in
accordance with the laws of the State of Florida, without giving effect to the
application of the principles pertaining to conflicts of laws.



13.
Effect of Waiver. The failure of any party at any time or times to require
performance of any provision of this Agreement will in no manner affect the
right to enforce the same. The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.



14.
Construction. The parties hereto and their respective legal counsel participated
in the preparation of this Agreement; therefore, this Agreement shall be
construed neither against nor in favor of any of the parties hereto, but rather
in accordance with the fair meaning thereof.



15.
Enforcement. Should it become necessary for any party to institute legal action
to enforce the terms and conditions of this Agreement, the prevailing party will
be awarded reasonable attorneys' fees at all trial and appellate levels,
expenses and costs. Any suit, action or proceeding with respect to this
Agreement shall be brought in the courts of the State of Florida within the
County which the Company maintains its primary offices or in the U.S. District
Court of Florida for the district in which the Company maintains its primary
offices, whichever is applicable. The parties hereto hereby accept the exclusive
jurisdiction of those courts for the purpose of any such suit, action or
proceeding.



Notwithstanding the foregoing provisions of this Paragraph, each of the parties
agrees that, prior to commencing litigation under this Agreement, the parties
agree to submit, for a period of sixty (60) days, to voluntary mediation before
a jointly selected neutral third party mediator under the auspices of JAMS,
Atlanta, GA Resolutions Center (or any successor location), pursuant to the
procedures of JAMS International Mediation rules, to be conducted in the State
of Florida, Hillsborough County (however, such mediation or obligation to
mediate shall not suspend or otherwise delay any termination or other action of
the parties or affect the parties' other rights).


The parties hereto acknowledge and agree that any party's remedy at law for a
breach or threatened breach of any of the provisions of this Agreement would be
inadequate and such breach or threatened breach shall be per se deemed as
causing irreparable harm to such party. Therefore, in the event of such breach
or threatened breach, the parties hereto agree that, in addition to any
available remedy at law, including but not limited to monetary damages, an
aggrieved party, without posting any bond, shall be entitled to obtain, and the
offending party agrees not to oppose the aggrieved party's request for,
equitable relief in the form of specific enforcement, temporary restraining
order, temporary or permanent injunction, or any other equitable remedy that may
then be available to the aggrieved party.


16.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original.



17.
Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered when sent by facsimile with receipt confirmed or when
deposited in the United States mail, postage prepaid, registered or certified
mail, return receipt requested, or by overnight courier, addressed to the
parties at the address first stated herein, or to such other address as either
party hereto shall from time to time designate to the other party by notice in
writing as provided herein.



18.
Entire Agreement. This Agreement contains the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes any
prior or contemporaneous understandings and agreements, written or oral, between
and among them respecting such subject matter, including, without limitation,
the Term Sheet.



19.
Expenses. All reasonable legal fees and expenses incurred by the Executive in
negotiating and entering into the Term Sheet and this Agreement will be paid by
the Company. All such fees and expenses will be paid by the Company within 30
days after the Company's receipt of the invoices therefor.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly signed by the parties hereto on
the day and year first above written.


UNITED INSURANCE HOLDINGS CORP.




By:    /s/ Gregory C. Branch


Name:    Gregory C. Branch


Title:    Chairman


JOHN FORNEY


/s/ John Forney




Notary Acknowledgement


